Citation Nr: 1200014	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-24 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right hand Dupuytren's contracture.  

2.  Entitlement to service connection for left hand Dupuytren's contracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied, in part, the Veteran's claims for service connection for right hand Dupuytren's contracture and left hand Dupuytren's contracture.  This case has since been transferred to the Cleveland, Ohio RO.  

The Veteran filed a notice of disagreement (NOD) in December 2007, disagreeing with the RO's December 2006 decision denying the issues of service connection for right hand Dupuytren's contracture, left hand Dupuytren's contracture, left foot Dupuytren's syndrome, and bilateral tinea pedis.  A Statement of the Case (SOC) was furnished in May 2009.  The Veteran filed a timely substantive appeal, via VA Form 9, in July 2007 addressing only the claims for service connection right and left hand Dupuytren's contracture, and thus, limiting his appeal to these two issues only.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans' Law Judge in September 2009.  A transcript of that hearing has been associated with the claims file and was considered on appellate review.


FINDING OF FACT

The competent and probative evidence of record demonstrates that right hand and left hand Dupuytren's contracture is as likely as not related to his active service.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for right hand Dupuytren's contracture and left hand Dupuytren's contracture have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his right hand and left hand Dupuytren's contracture had its onset during his active service and has continued since that time.  In a September 2009 Travel Board hearing, the Veteran testified that he injured his right hand in 2003 and Dupuytren's contracture was confirmed by a magnetic resonance imaging (MRI) report.  He also reported that both of his hands were reviewed at the Madigan Army Medical Center in Fort Lewis, Washington, and Dupuytren's contracture was confirmed in both hands.  The Veteran then testified that his current private physicians saw a continual progression of the Dupuytren's contracture, based on the medical records he provided them and an examination of the hands.  

Service treatment records reflect that the Veteran was treated for a right hand injury with pain in July 2003, at which time a mass on the right hand was noted, and he was diagnosed with a right hand ganglionic cyst.  In November 2003, the Veteran was treated for right hand pain with a mass and was diagnosed with tendonitis versus tear of the right hand.  In December 2003, the Veteran was diagnosed with Dupuytren's contracture of the right hand and was referred for an MRI evaluation to rule out Dupuytren's contracture versus a tear.  A December 2003 MRI report revealed findings of a cutaneous lesion, suggestive for fibrosis.  A subsequent December 2003 service treatment report noted that the MRI was suggestive of fibrosis of the fourth digit of the right hand and the Veteran was diagnosed with Dupuytren's contracture of the right hand, fourth digit.  In January 2006, the Veteran was noted to have abnormalities in both hands, with two or three firm, indurated, streak-like lesions on the palmar surfaces of both hands and which were tender to palpation.  At this time, the Veteran was diagnosed with Dupuytren's contracture of both hands and was referred to occupational therapy.  In an April 2006 Report of Medical History, the Veteran noted having a history of impaired use of the arms, legs, hands, or feet, which a service medical officer specified was an impaired use of the hands, Dupuytren's contracture of the right hand in three locations and of the left hand in one location.  

In an August 2006 fee-basis VA examination by QTC Medical Services, performed just prior to the Veteran's separation from active service, the Veteran reported a history of bilateral hand Dupuytren's syndrome since 2000.  The examiner found no diagnosis of the Veteran's bilateral hands, explaining that there was no pathology to render a diagnosis.  

In a January 2007 private occupational therapy report, the Veteran was noted to have a history of bilateral Dupuytren's contracture with greater involvement of the right hand than the left.  He also reported having right hand issues in July 2003 with an evaluation by MRI and that he has had left hand issues as well.  This report reflects that the Veteran had also received occupational therapy in 2006.  He was provided a provisional diagnosis of Dupuytren's contracture.  

In a March 2007 private treatment report, the Veteran noted a history of developing nodules in the palms of both hands, which was first noticed in approximately 2003.  The nodularity was also reported to have progressed.  The Veteran was diagnosed with Dupuytren's disease and contracture bilaterally, with some features of Dupuytren's diathesis.  

In a March 2008 letter, the Veteran's private physician, Dr. L.D., noted Dupuytren's contracture in both hands that may require surgery in the future.  

An April 2009 private occupational therapy note reflects that the Veteran had reported that Dupuytren's contracture was initially revealed by an MRI in December 2003 and that he had a progression of symptoms into both hands since that time.  The occupational therapist noted that the Veteran's problem areas included Dupuytren's contracture of the bilateral hands, increased pain specifically to the right hand, decreased functional strength and use of the right hand, and the potential for progression of Dupuytren's contracture, which would lead to further hand dysfunction.  

After a careful review of the record, and resolving reasonable doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current bilateral Dupuytren's contracture was incurred during his active service.  See 38 U.S.C.A. § 5107.

Specifically, service treatment reports reflect that the Veteran was treated for and diagnosed with Dupuytren's contracture of both hands in service, which was also noted in the Report of Medical History in April 2006, at which time a service medical officer noted Dupuytren's contracture of the right hand in three locations and of the left hand in one location.  

The Veteran's statements and testimony regarding his right hand injury in 2003 and regarding the subsequent diagnosis of Dupuytren's contracture of both hands in service are supported by his service treatment records.  They are both competent and credible evidence of the incurrence Dupuytren's contracture of the right and left hands during the Veteran's active service.  The Veteran competently, credibly testified as to continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The post-service medical evidence of record as a whole reflects that the Veteran has been currently diagnosed with Dupuytren's contracture of both hands, which was treated following his active service as early as January 2007, approximately within two months after his discharge from active service.  While the August 2006 VA examiner found that that there was no pathology to render a diagnosis, other medical evidence of record, both prior to and after this examination, reveals an apparent continuation of findings of Dupuytren's contracture of both hands, in December 2003, January 2006, April 2006, January 2007, March 2007, March 2008, and April 2009.  Thus, while the VA examination is competent and credible evidence, it must be weighed along with the other medical evidence, all of which is also competent and credible.  The Veteran also continued to complain of symptoms of Dupuytren's contracture in the April 2006 Report of Medical History, the June 2006 claim for service connection for Dupuytren's contracture, and at the August 2006 fee-basis VA examination by QTC Medical Services.  As noted above, the Board finds that the lay statements and testimony from the Veteran are competent and credible evidence of the incurrence Dupuytren's contracture of the right and left hands during active service and of a continuity of symptoms since active service.  Accordingly, the Board finds that the service treatment reports and post service medical records, taken together with the lay statements of record, demonstrate that the evidence is evenly balanced for and against the claims of service connection.  That is, it is as likely as not that the current Dupuytren's contracture of the right and left hands had its onset during active service and has continued since that time.  

Thus, resolving reasonable doubt in favor of the Veteran, service connection for Dupuytren's contracture of the right and left hands is warranted.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for right hand Dupuytren's contracture is granted.  

Service connection for left hand Dupuytren's contracture is granted.  




____________________________________________
D. B. WEISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


